Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Notice of Allowance
This communication is provided in order to correct an inadvertent error in the Notice of Allowability mailed 08/20/2021. 
In previous communication claim 7 was not amended correctly.
The correct amendment to claim 7 is as follow: 
In claim 7, line 4, after “agent” delete “of claim 1” and line 8, after “(MR-C)” insert
 --- , wherein the water soluble CT or MR contrast agent comprises a base or carrier scaffold formed of a polyhydroxol compound having a plurality of polyhydroxol functional groups, wherein each of said polyhydroxol functional group is linked to a moiety of the formula:
                                       
    PNG
    media_image1.png
    91
    214
    media_image1.png
    Greyscale

and wherein R comprises straight chain polyethylene glycol linker having on its terminal end a Gd-chelated DOTA moiety of the formula:


    PNG
    media_image2.png
    202
    510
    media_image2.png
    Greyscale
 ---

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/J.R.S/Examiner, Art Unit 1618 

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617